DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10/5/2022 is acknowledged.  Therefore, Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Mizuno et al. (US 2020/0238698 A1).
Regarding claim 1:
	Mizuno et al. disclose a liquid ejecting head comprising:
	a first pressure chamber (pressure chamber 30 of one of rows 8A-B) that applies pressure to a liquid (paragraph 47);
	a second pressure chamber (pressure chamber 30 of the other of row 8A-B) that applies pressure to the liquid (paragraph 47);
	a nozzle channel (at least the aggregation of channels 223-224) that extends in a first direction (“width direction” / horizontally, in Fig. 3) and includes a nozzle (nozzle 10) that ejects the liquid (Figs. 3, 10);
	a first communication channel (respective descender 31) that extends in a second direction (vertically, in Fig. 3) crossing the first direction and enable the first pressure chamber and the nozzle channel to communicate with each other (Figs. 3, 10);
	a second communication channel (respective descender 31) that extends in the second direction (Fig. 3) and enables the second pressure chamber and the nozzle channel to communicate with each other (Figs. 3, 10); and
	a first branch channel (e.g. connecting channels 222, 225) that has a portion extending in the first direction (Fig. 10) and enables the first pressure chamber and the nozzle channel to communicate with each other through a path different from a path of the first communication channel (Fig. 10).
Regarding claim 2:
	Mizuno et al. disclose all the limitations of claim 1, and also that the first branch channel includes:
	a first channel (common connecting channel 222) that extends in the first direction (Fig. 10) and communicates with the first pressure chamber (Fig. 10); and
	a second channel (individual connecting channel 225) that extends in the second direction (Fig. 10) and enables the first channel and the nozzle channel to communicate with each other (paragraph 139 & Fig. 10).
Regarding claim 3:
	Mizuno et al. disclose all the limitations of claim 1, and also that the first pressure chamber and the nozzle channel extend in the first direction (Fig. 10), and
	the first communication channel enables an end of the first pressure chamber on one side in the first direction and an end of the nozzle channel on another side in the first direction to communicate with each other (Fig. 10).
Regarding claim 4:
	Mizuno et al. disclose all the limitations of claim 1, and also that the first branch channel communicates with the nozzle channel at a position closer than the first communication channel to the nozzle (at least relative to the upstream nozzle: Fig. 10).
Regarding claim 5:
	Mizuno et al. disclose all the limitations of claim 1, and also that a second branch channel (at least connecting channels 222, 226) that has a portion extending in the first direction (Fig. 10) and enables the second pressure chamber and the nozzle channel to communicate with each other through a path different from a path of the second communication channel (Fig. 10).
Regarding claim 8:
	Mizuno et al. disclose all the limitations of claim 5, and also that the first branch channel and the second branch channel have a shared portion (common connecting channel 222) extending in the second direction (Fig. 10).
Regarding claim 9:
	Mizuno et al. disclose all the limitations of claim 1, and also that the liquid ejecting head further comprises:
	a pressure chamber substrate (plate 23) in which the first pressure chamber and the second pressure chamber are provided (Figs. 3, 10);
	a communication plate (plate 22) in which the nozzle channel, the first communication channel, the second communication channel, and the first branch channel are provided (Figs. 3, 10); and
	a nozzle substrate (plate 21) in which the nozzle is provided (Figs. 3, 10).
Regarding claim 11:
	Mizuno et al. disclose all the limitations of claim 9, and also that wall surfaces of the nozzle channel include a third wall surface constituted by the communication plate (Fig. 10), and a fourth wall surface positioned opposite to the third wall surface in the second direction and constituted by the nozzle substrate (Fig. 10).
Regarding claim 12:
	Mizuno et al. disclose all the limitations of claim 1, and also that the liquid ejecting head further comprises:
	a supply channel (supply channel 38) that communicates with the first pressure chamber and through which the liquid is supplied to the first pressure chamber (Figs. 3, 10); and
	a discharge channel (discharge channel 39) that communicates with the second pressure chamber and through which the liquid is discharged from the second pressure chamber (Figs. 3, 10).
Regarding claim 13:
	Mizuno et al. disclose all the limitations of claim 1, and also that the liquid ejecting head further comprises:
	a supply channel (supply channel 38) that communicates with the first pressure chamber and through which the liquid is supplied to the first pressure chamber (Figs. 3, 10); and
	a discharge channel (discharge channel 39) that communicates with the second pressure chamber and through which the liquid is discharged from the second pressure chamber (Figs. 3, 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizuno et al. (US 2020/0238698 A1).
Regarding claim 14:
	Mizuno et al. disclose all the limitations of claim 1, and also that the first branch channel includes a second channel (common channel 222) that extends in the second direction and that communicates with the nozzle channel (Fig. 10), and
	an area of the second channel as viewed in the second direction as viewed in the second direction is equal to an area of the first communication channel in the second direction (Fig. 10).
	Insofar as Mizuno et al. do not expressly disclose that the respective areas are equal, it would have nonetheless been obvious to a person of ordinary skill in the art to form the second channel and the first communication channel with equal areas, at least because Mizuno et al.’s drawings strongly suggest that the two channels have the same dimensions.
Regarding claim 17:
	Mizuno et al. disclose all the limitations of claim 1, and also that the liquid ejecting head is comprised in a liquid ejecting apparatus (Fig. 1) that also includes a control section that controls liquid ejection operation of the liquid ejecting head (such a control section is inherent to col. 2, line 66 – col. 3, line 4).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2020/0238698 A1) in view of Kakiuchi et al. (US 2018/0086069 A1).
Regarding claim 15:
	Mizuno et al. disclose all the limitations of claim 1, and also that the liquid ejecting head further comprises:
	a first energy-generating element (respective piezoelectric element 26) that, upon application of a driving voltage, generates energy for applying pressure to the liquid in the first pressure chamber (paragraph 47);
	a second energy-generating element (respective piezoelectric element 26) that, upon application of a driving voltage, generates energy for applying pressure to the liquid in the second pressure chamber (paragraph 47).
	Mizuno et al. do not expressly disclose that the liquid ejecting head comprises a drive circuit that applies a driving voltage to both the first energy-generating element and the second energy-generating element.
	However, Kakiuchi et al. disclose a liquid ejecting head including a drive circuit (driver IC 37) that applies a driving voltage to first and second energy-generating elements (paragraph 49) in such a manner that a arrangement pitches of pressure chambers may be reduced (paragraph 6).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the drive circuit arrangement taught by Kakiuchi et al. into Mizuno et al.’s liquid ejecting head.
Regarding claim 16:
	Mizuno et al.’s modified liquid ejecting head comprises all the limitations of claim 15, and Kakiuchi et al. also disclose that the drive circuit is positioned, as viewed in the second direction, between the first energy-generating element and the second energy-generating element in the first direction (e.g. Fig. 5).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejecting head comprising wall surfaces of the first branch channel that include “a first wall surface constituted by the pressure chamber substrate” in combination with other features and limitations of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4024544 discloses a liquid ejecting head comprising a first pressure chamber (302) a second pressure chamber (302), a nozzle channel (322), a first communication channel (310), a second communication channel (318), and branch channels (312, 320).
US 11123985 B2 discloses a liquid ejecting head comprising first and second pressure chambers (12), a nozzle channel (214), first and second communication channels (215), and a branch channel (254).  However, this branch channel acts as a circulation discharging channel (Fig. 5).
Each of US 9827778 B2, US 2011/0316918 A1, US 11077660 B2, and JP 2009-208445 A disclose otherwise relative liquid ejecting head configurations.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853